Name: Commission Regulation (EEC) No 2136/82 of 30 July 1982 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza and rape seede
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 223/88 Official Journal of the European Communities 31 . 7. 82 COMMISSION REGULATION (EEC) No 2136/82 of 30 July 1982 amending Regulation (EEC) No 2300/73 on detailed rules for applying the differential amounts for colza and rape seed HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2300/73 is hereby amended as follows : 1 . In the title 'colza and rape seed' shall be replaced by 'colza, rape and sunflower seed'. 2. Article 1 ( 1 ) shall be replaced by the following : ' 1 . The differential amounts for colza, rape and sunflower seed referred to in Article 1 of Regula ­ tion (EEC) No 1569/72 shall comprise the following : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of the common organization of the market in oils and fats ('), as last amended by Regulation (EEC) No 1413/82 (2), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (3), as last amended by Regulation (EEC) No 1986/82 (4), and in particular Article 7 thereof, Whereas Regulation (EEC) No 1986/82 amended Regulation (EEC) No 1569/72 so as to extend the provisions of that Regulation to sunflower seed ; whereas, therefore, Regulation (EEC) No 2300/73 (*) should be amended so as to adopt the detailed rules applying the system of differential amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (a) a target price corrective ; (b) a subsidy or export refund corrective ; (c) a differential component. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 July 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No 172, 30 . 9 . 1966, p . 3025/66. O OJ No L 162, 12 . 6 . 1982, p. 6. (3) OJ No L 167, 25 . 7. 1972, p . 9 . (4) OJ No L 215, 23 . 7. 1982, p. 10 . H OJ No L 236, 24. 8 . 1973, p . 28 .